Citation Nr: 0015330	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  99-03 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the claim for service connection for the cause of 
the veteran's death is well grounded.  

2.  Entitlement to Dependents Educational Assistance benefits 
under Chapter 35, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from May 1981 to June 1992.  He died on July 
[redacted], 1998.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACTS

1.  The veteran had active service from May 1981 to June 
1992.  

2.  The veteran died on July [redacted], 1998, due liver 
cirrhosis with ascites as result of chronic hepatitis C, and 
contributing to death were thrombocytopenia, due to 
cirrhosis, and esophageal varices.  

3.  At the time of the veteran's death the only disability to 
which he was entitled to service connection, and which was 
subsequently granted service connection for the purpose of 
accrued benefits, was arthritis of the cervical spine, rated 
10 percent disabling.  

4.  The appellant has submitted evidence of a plausible claim 
of service connection for the cause of the veteran's death.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991); Ramey v. Brown, 9 Vet. App. 40 (1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a veteran dies from a service-connected disability, the 
veteran's surviving spouse may be eligible for dependency and 
indemnity compensation (DIC).  Lathan v. Brown, 7 Vet. 
App. 359 (1995).  

Under 38 U.S.C.A. § 1310 and 38 C.F.R. § 3.5(a) for a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related thereto.  For 
a service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (1999).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause 
death, and/or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (1999).

Regardless of adjudication of service-connected disability 
claims prior to the veteran's death, a claim for DIC under 
38 U.S.C.A. § 1310 is treated as a new claim and, thus, it 
must be well grounded.  Lathan v. Brown, 7 Vet. App. 359, 
365 (1995) and Johnson v. Brown, 8 Vet. App. 423, 426 (1995) 
(citing Zevalkink v. Brown, 6 Vet. App. 483, 491 (1994) and 
38 C.F.R. § 20.1106).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).

Thus, the threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim 
with respect to the issue of service connection for the cause 
of the veteran's death.  A well-grounded claim is one which 
is plausible, meritorious on its own, or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a particular claim is not well grounded, then the 
appeal fails and there is no duty to assist in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).

Background

The service medical records (SMRs) reflect that the April 
1981 examination for service entrance was negative.  In May 
and July 1986 the veteran underwent alcohol counseling and 
evaluation.  In August 1986 there was an impression of 
hepatitis of questionable etiology.  It was noted that he had 
abnormal liver function tests.   He had been drinking more 
than 6 or 7 beers each weekend.  He had developed a rash when 
given Doxepin 3 weeks earlier.  On examination the edge of 
his liver was palpable and a little tender.  The assessments 
were questionable anicteric hepatitis and questionable drug 
toxicity.  

The veteran was hospitalized in August and September 1986 for 
a chief complaint of insomnia for 3 weeks and a weak spell 
while running during physical training.  He had been 
experiencing chronic severe insomnia for about 3 weeks prior 
to admission with frequent nighttime awakenings and nocturia 
3 or 4 times a night.  A trial of Doxepin had been 
discontinued after 4 days due to development of a rash on his 
buttocks.  He had had an 8 to 10-lbs. weight loss despite 
having a good appetite.  He described himself as a social 
drinker, drinking a couple of beers on weekends.  He denied 
drug use.  He had had kidney stones at the age of 15 and had 
been treated medically with good results.  On examination 
there were no palpable abdominal organs or masses.  His 
thyroid gland was palpable and slightly enlarged.  The 
initial impressions were psychological factors affecting 
physical disorder; rule out conversion disorder; rule out 
hypoglycemia; rule out thyroiditis; rule out hyperthyroidism; 
and rule out viral syndrome.  Tests for hepatitis A and B 
were negative.  His "SGOT" was increased from 32 to 149 and 
his "SGPT" was increased from 29 to 115.  A repeat hepatic 
panel on August 25th revealed an SGOT of 190 and an SGPT of 
158.  A repeat panel on September 2nd revealed and SGOT of 
115 and an SGPT of 126 and when tested on September 10th SGOT 
was 98 and SGPT was 87.  A liver scan in September 1986 
revealed his liver was normal in size.  His spleen appeared 
to be more inactive than the liver and there was uptake by 
the "medula and the lungs."  The impression was diffused 
hepatocellular disease with portal hypertension.  The 
diagnoses were anicteric hepatitis and questionable drug 
hepatotoxicity.  

A clinical notation of September 12, 1986 reflects that a 
physician noted that yet another physician had reported that 
the veteran had had an abnormal liver function test and the 
results were of questionable etiology.  It was noted that the 
veteran denied heavy alcohol consumption and he was to be 
evaluated for possible anicteric hepatitis.  

On September 23, 1986 it was noted that the veteran used to 
drink 24 liters of beer in 7 days for 3 years, until one year 
ago.  He had not had tattoos or blood transfusions.  On 
examination he had slight tenderness in the right upper 
quadrant.  The impressions were positive "P. adenopathy" 
and abnormal liver function test of undetermined etiology.  

On October 6, 1987 it was noted that the veteran had a 
history of having had kidney stones 10 years earlier and now 
complained of right upper quadrant pain and intermittent 
insomnia.  After an examination the assessment was possible 
chemical hepatitis, and peptic ulcer disease was to be ruled 
out.  It as noted that the medications he had been on "may 
produce chemical hepatitis."  A sonogram of his gallbladder 
was normal.  

In July 1988 the veteran underwent alcohol counseling and 
evaluation for unspecified alcohol abuse.  

The report of the examination for separation from service is 
not on file. 

In the veteran's October 1995 original claim for service 
connection he reported not having had any postservice 
civilian medical treatment.  

The veteran underwent VA hospitalization in October and 
November 1995.  He reported that he had started using opiates 
(morphine first, then heroin) in October 1993.  Within two 
months thereafter he had begun using opioids intravenously on 
a daily basis, up to 1/2 to one gram a day.  In addition, since 
January 1994 he had started using, intravenously, cocaine in 
combination with heroin from 1/2 to 3/4 of a gram daily.  He had 
tried to discontinue using both drugs on multiple occasions 
and had tried a methadone program and undertook two 
detoxifications, which led to his present admission.  

The veteran reported that during service in 1985 he had 
witnessed a fight between two soldiers, one of whom was 
almost killed.  As a result he continued to have "bad 
dreams" about that incident almost every night, which he 
attributed to the onset of his drinking.  He also reported 
that since the age of 31 or 32 he had started having mood 
swings.  He had been hospitalized once in a psychiatric 
hospital in 1985 for one week, when he took some unknown type 
of medication but had stopped taking the medication within 3 
weeks after discharge.  He had begun using alcohol at the age 
of 16 and had used it regularly since the age of 20, and 
daily since the age of 31 or 32.  He had slowly increased his 
tolerance up to a case of beer per day but reported that he 
had "slowed down" his alcohol use after he began using 
heroin and cocaine.  Lately, had used alcohol 2 to 4 times 
monthly, consuming 3 to 4 beers at a time.  

It was reported that the veteran had no medical history of a 
chronic systemic illness.  Laboratory studies revealed he was 
positive for hepatitis C.  During hospitalization he was 
treated for a rash of the upper torso and peeling of the skin 
on his hands.  It was felt that liver disease was the most 
likely cause.  The discharge diagnoses were opioid dependence 
and bipolar disorder.  

Private clinical records reveal that a June 5, 1998 
laboratory study found elevated SGPT, total bilirubin, and 
SGOT.  A June 5, 1998 report of an office visit by Dr. S. L. 
A. reflects that the veteran was follow-up from a hospital 
where he had been diagnosed as having hepatitis A, B, and C; 
cirrhosis and esophageal varices and esophageal gastritis, 
hiatal hernia, and thrombocytopenia.  He had lost weight.  A 
June 12, 1998 office visit report reflects, in addition to 
the same diagnoses, that the veteran had been recently 
hospitalized and was now complaining of leg edema, insomnia, 
restlessness, and weakness.  The assessments were cirrhosis, 
pruritus, and leg edema in a patient with hepatitis, and 
insomnia.  In a July 16, 1998 statement Dr. S. L. A. reported 
that the veteran had recently died, primarily from a 
complication of cirrhosis with ascites, in part secondary to 
chronic hepatitis C.  He had had esophageal varices which had 
bled.  Also, because of the cirrhosis he had had 
thrombocytopenia.  His medical problems included cirrhosis; 
hepatitis A, B, and C; esophageal varices; thrombocytopenia 
and anemia.  He also had had ascites, gallstones, and portal 
vein thrombosis.  Since the physician had met the veteran, 
the veteran had had these major problems.  

The record of the veteran's terminal hospitalization at the 
Florida Hospital of East Orlando reflects that he was 
admitted on July 2, 1998 with abdominal pain, shortness of 
breath, lethargy, and decreased memory.  Paracentesis was 
done to rule out subacute bacterial peritonitis and 
hemorrhage.  An esophagogastroduodenoscopy revealed varices.  
His blood pressure dropped and his condition worsened.  A 
real time Doppler ultrasound revealed no flow in the portal 
vein and a computerized axial tomogram of the liver revealed 
the portal vein was occluded.  He continued to deteriorate 
and underwent cardiac arrest but cardiopulmonary 
resuscitation was to no avail and he died.  The diagnoses 
were cirrhosis of the liver; esophageal varices with bleed," 
coagulopathy of liver disease"; portal hypertension; chronic 
hepatitis B with encephalopathy; and chronic hepatitis C with 
encephalopathy.  

The veteran's death certificate reflects that he died on July 
[redacted], 1998 at the age of 46 and that the immediate cause 
of death was cirrhosis with ascites due to chronic hepatitis C 
due to esophageal varices as a consequence of 
thrombocytopenia.  

Analysis

Anicteric hepatitis is viral hepatitis without jaundice.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 752 (27th ed. 
1988).  

During service in 1986 and 1987, the veteran had an extended 
episode of hepatitis but the etiology was never determined.  
Several possible causes were suspected.  These included 
alcohol abuse, a viral infection, and chemical toxicity or 
hepatotoxicity from prescribed medication.  No definite 
etiology was established but the dispositive matter is that 
the episode of hepatitis was not shown to be chronic 
hepatitis or to have caused any chronic residuals, e.g., 
cirrhosis.  

On the other hand, the earliest evidence of both chronic 
hepatitis and cirrhosis is after military service and after 
the veteran began the intravenous use of cocaine and opioids.  
The postservice evidence does not suggest any other possible 
cause for the veteran's fatal chronic hepatitis and 
cirrhosis.  

The Board has considered the July 1998 statement of Dr. S. L. 
A. who indicated that the veteran's hepatitis gave rise to 
cirrhosis and the cirrhosis in turn caused thrombocytopenia.  
However, that physician did not render an opinion as to the 
underlying etiology of the veteran's chronic hepatitis, much 
less relate the chronic postservice hepatitis to the 
transitory episode of hepatitis during service.  Indeed, 
while postservice evidence indicates that the veteran had 
hepatitis A, B, and C, it most be noted that tests during 
service in 1986 were negative for hepatitis A and B.  While 
the 1986 liver scan found diffuse hepatocellular disease with 
portal hypertension, the subsequent diagnosis was that the 
hepatitis was anicteric hepatitis or questionable 
hepatotoxicity.  

While Dr. S. L. A. did not render a definitive medical 
opinion in this case, since the veteran had hepatitis during 
service and the inservice liver scan found hepatocellular 
disease with portal hypertension and after service there is 
evidence of pathology of the portal vein as well as liver 
disease, this is sufficient to cross the rather low threshold 
of a plausible, i.e., well grounded, claim.  For example, 
while alcohol abuse was apparently suspected during service 
as the cause of the inservice hepatitis, it was never 
definitively established that alcohol abuse caused the 
inservice episode of hepatitis, as opposed to a viral 
etiology (anicteric hepatitis) or the side-effects of 
medication prescribed during service (hepatotoxicity due to 
Doxepin).  

The Board is aware that the RO has denied the claim on the 
basis of legislation precluding compensation for the results 
of drug and alcohol abuse.  See Section 8052 of the Omnibus 
Budget Reconciliation Act of 1990 (amended 38 U.S.C.A. 
§§ 105(a), 1110 and 1131) which precludes an injury or 
disease due to abuse of alcohol or drugs from being 
considered incurred in line of duty); VAOPGCPREC 11-96; 
VAOPGCPREC 2-97; VAOPGCPREC 2-98; and Barela v. West, 11 Vet. 
App. 280 (1998).  However, in this case it is unclear whether 
any inservice episode of hepatitis, or chronic residuals 
there (in light of the positive liver scan), was due to 
inservice alcohol abuse or contributed to or hastened the 
veteran's death.

Accordingly, the claim meets the rather low requirements for 
a well grounded claim and, thus, the duty to assist must be 
fulfilled.

In light of the Board's decision that the claim for service 
connection for cause of death is well grounded and because a 
decision on that issue will be determinative of the claim for 
Chapter 35 educational benefits, appellate adjudication of 
this issue will be deferred pending remand of the claim for 
service connection for the cause of the veteran's death.


ORDER

The claim for service-connection for the cause of the 
veteran's death is well grounded.



REMAND

The Board concludes that additional medical opinion evidence 
is necessary because the Board may not rely upon its own 
medical judgment, Colvin v. Derwinski, 1 Vet. App. 171, 172 
(1991), nor the medical judgment of adjudicators at the RO.  
Tucker v. Derwinski, 2 Vet. App. 201, 203 (1992) and Futch v. 
Derwinski, 2 Vet. App. 204, 206 (1992).

Because of the uncertain state of the evidentiary record as 
to the etiology of the veteran's inservice hepatitis and 
particularly whether he had chronic hepatitis during service 
or any chronic residuals of the inservice hepatitis (in light 
of the positive liver scan) as well as the similarity of some 
inservice findings (e.g., portal hypertension) and 
postservice findings (occlusion of the portal vein), further 
evidentiary development is warranted.

In order to have a complete clinical picture, the appellant 
should provide information as to all postservice treatment of 
the veteran, including postservice periods of private 
hospitalization (e.g., that which preceded the June 1998 
reports of Dr. S. L. A. but which apparently followed the VA 
hospitalization in 1995).  

Then, an appropriate specialist should be requested to render 
medical opinions as requested below.  

Accordingly, the case is remanded for the following actions:

1.  The RO should contact the appellant and request 
that she provide the names, addresses and approximate 
dates of treatment for all VA and non-VA health care 
providers who have treated the veteran since 
discharge from active service, to include information 
as to any private hospitalization other than the 
veteran's terminal period of hospitalization.  With 
any necessary authorization from the appellant, the 
RO should attempt to obtain pertinent treatment 
records identified by the appellant which are not 
currently of record.  If private treatment records 
are requested but not obtained, the appellant and her 
representative should be provided with information 
concerning the negative results and afforded an 
opportunity to obtain those records.  38 C.F.R. 
§ 3.159(c) (1999).  

2.  The RO should arrange for the claim file to be 
reviewed by an appropriate specialist in the 
treatment and evaluation of hepatitis for the purpose 
of determining the nature, cause, and etiology of any 
liver pathology that the veteran had.  The claims 
folder and a copy of this remand should be made 
available and reviewed by the VA physician prior to 
reviewing the claim file.  The examiner should be 
requested to responded to the following questions:

Is it more likely than not that the veteran had some 
form of chronic liver disease (e.g., hepatitis) 
during active military service or any chronic 
residuals of hepatitis (in light of the positive 
inservice liver scan)?  

If the veteran had some form of chronic liver disease 
(e.g., hepatitis) during active military service or 
any chronic residuals of hepatitis (in light of the 
positive inservice liver scan), what is the degree of 
probability that the disease was due to a (a) viral 
infection (anicteric hepatitis), (b) hepatotoxicity 
(chemical toxicity from Doxepin), or (c) alcohol 
abuse?  

If the veteran had some form of chronic liver disease 
(e.g., hepatitis) during active military service or 
any chronic residuals of hepatitis (in light of the 
positive inservice liver scan), what is the degree of 
probability that the veteran also had hepatitis which 
was of postservice origin (e.g., from intravenous use 
of cocaine or opioids)?  

What is the degree of probability that any form of 
chronic liver disease (e.g., hepatitis) during active 
military service or any chronic residuals of 
inservice hepatitis can be distinguished from any 
hepatitis which was of postservice origin?  

Is it more likely than not that the veteran had some 
form of chronic liver disease (e.g., hepatitis) 
during active military service or any chronic 
residuals of hepatitis which contributed 
substantially or materially to cause or hasten the 
veteran's death?  

The VA physician should explain the rationale for any 
opinion and it would be helpful if the examiner would 
support his or her opinion with references to the 
medical records, clinical findings, or appropriate 
medical literature.  

3.  Following completion of the foregoing, the RO 
must review the claim folder and ensure that all of 
the foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete, appropriate corrective action is to be 
implemented.  Specific attention is directed to the 
requested medical opinion.  If the report does not 
include an adequate responses to the specific 
opinions requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (1999); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).  It is improper 
for the Board to rely upon a medical report which did 
not address the matters for which the report was 
requested pursuant to a prior Board remand.  Colayong 
v. West, 12 Vet. App. 524, 533 (1999) (citing Stegall 
v. West, 11 Vet. App. 268 (1998) (Board remand 
confers a right to, and duty to ensure, VA compliance 
with the terms of the remand)). 

4.  Following completion of the above development, 
the RO should review the evidence and determine 
whether the appellant's claims may be granted.  If 
any determination remains adverse to the appellant, 
she and her representative should be furnished a 
supplemental SOC (SSOC) in accordance with 38 
U.S.C.A. § 7105 (West 1991), which includes a summary 
of additional evidence submitted, any additional 
applicable laws and regulations, and the reasons and 
bases for the decision reached.

Thereafter, the case should be returned to the Board, if in 
order.

While this case is in remand status, the appellant may 
submit additional evidence and argument on the questions at 
issue.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

